DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the first sentence of the abstract is a nearly verbatim repetition of the title.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. ("Image-Based Modeling and Photo Editing", pp. 433-442, published August 2001, 'OH').


Regarding claim 1, OH discloses a computer-implemented method for assisting a positioning of a 5digitally modeled 3D object, comprising: 
obtaining a first digitally modeled 3D object having a 3D position in a 3D scene (OH; FIG. 7, p. 437; § 3.3, 1st paragraph; “Some geometric shapes, such as boxes, spheres, or cylinders, are hard to depth-paint accurately. We … [use] geometric primitives that can be drawn transparently as 2D objects. For example, the user draws a circle or clicks on three points to assign spherical depth. We use similar interfaces for cylinders (the user draws the edges), boxes (the user draws three edges of a corner), and pyramids (the user draws the base and apex) [‘digitally modeled 3D objects’]. These tools work best when used from the reference camera.” 4th paragraph; “A least-square error minimization is then run to optimize the 3D shape position” § 3.5, 3rd paragraph; “The user specifies correspondence points between the image and the 3D model. These points are used to find the rotation, scale, and position of the 3D model [‘3D scene’] using Levenberg-Marquardt optimization” FIG. 13; p. 441; § 6.1; [The church is a 3D object which has a relative position in a 3D scene.]); 

    PNG
    media_image1.png
    399
    704
    media_image1.png
    Greyscale
                
    PNG
    media_image2.png
    443
    703
    media_image2.png
    Greyscale

rendering a projection of said first digitally modeled 3D object on a screen according to a first axis and a first viewpoint (OH; FIG. 3, ‘Display’ is analogous to ‘screen’; FIG. 4; p. 436; § 3.1, 2nd paragraph; “Translation is performed along lines of sight [‘first axes’] with respect to the reference camera: The depth of each selected pixel is incremented or decremented.” p. 437; § 3.3, 2nd paragraph; “The primitive is rendered from the reference camera [‘first viewpoint’] using OpenGL, and the Z-buffer is read to assign depth [which] requires … a depth buffer at the resolution of the reference image.” FIG. 7; p. 437; § 3.2, 1st paragraph; “We have extended the notion of billboards to allow the user to paint the depth of arbitrary vertical objects. This works best when the interactive camera is set to the reference camera: The contact or projection of the object on the ground plane is drawn, and a vertical depth is extruded.” FIG. 13(b); [The church/cathedral is a rendered projection of a modeled 3D object.]); and 10
automatically scaling, while modifying, upon user action, a 3D position of the first digitally modeled 3D object along the first axis, the first 3D object in order to keep constant the projection of a moved object on the screen (OH; FIG. 4; p. 436; § 3.1, 1st paragraph; “The user can directly paint depth using a brush [‘upon user action,’], either setting the absolute depth value or adding or subtracting to the current value (chiseling). Absolute depth can be specified using a tool similar to the color picker, by clicking on a point of the image to read its depth.” 2nd paragraph; “The whole selected region can also be interactively translated [‘modifying … a 3D position of the … digitally modeled 3D object along the … axis’]. Translation is performed along lines of sight with respect to the reference camera: The depth of each selected pixel is incremented or decremented … it is desirable that planar objects remain planar under this transformation. We do not add or subtract a constant value, but instead multiply depth by a constant value. Depth-translating planar objects therefore results in parallel planar objects.” p. 437; § 3.3, 3rd paragraph; “Once the image projection of the primitive has been provided, its distance must be specified. The user can use an arbitrary distance and then refine it with the translation tool. He can also use the already-assigned depth as a reference by clicking on one point. By default, the first point clicked by the user is used as a reference depth (e.g. corner of a box).” p. 440; § 5.2, 1st paragraph; “Due to foreshortening and surface orientation, the feature size is not constant in image space. We therefore use the depth channel to compensate for foreshortening, and [at least one] normal for orientation. The user specifies feature size at a reference pixel [‘automatically scaling’]. … To compensate for orientation, we use a local planar approximation of the surface: Gaussian ellipses oriented along the scene surfaces.”).

    PNG
    media_image3.png
    553
    1497
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    421
    1477
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    491
    1478
    media_image5.png
    Greyscale

Regarding claim 2, OH discloses the computer-implemented method of claim 1, wherein the isautomatically scaling further includes displaying said first digitally modeled 3D object from a second viewpoint according to a second axis, said second viewpoint and said second axis being respectively different from the first viewpoint and from the first axis (OH; FIGS. 1(d), 8(e), and 14(a)(c); p. 434; § 1.2, last bullet point; “Our system permits editing from different viewpoints, e.g. painting, … moving objects in 3D, and adding new light sources.”).

    PNG
    media_image1.png
    399
    704
    media_image1.png
    Greyscale

Regarding claim 4, OH discloses the computer-implemented method of claim 1, wherein the first axis is represented by a (OH; FIG. 4; [The ‘lines of sight’ as disclosed by OH are analogous to the continuous line 25being coincident with the first axis as recited.]).
Regarding claim 5, OH discloses the computer-implemented method of claim 1, wherein: 
the obtaining further includes obtaining a second digitally modeled 3D object having predetermined dimensions and a 3D position in the 3D scene (OH; FIG. 7, p. 437; § 3.3, 1st paragraph; “Some geometric shapes, such as boxes, spheres, or cylinders [‘second digitally modeled 3D object’], are hard to depth-paint accurately. We … [use] geometric primitives that can be drawn transparently as 2D objects. … the user draws a circle or clicks on three points to assign spherical depth [‘predetermined dimensions’]. We use similar interfaces for cylinders (the user draws the edges), boxes (the user draws three edges of a corner), and pyramids (the user draws the base and apex). These tools work best when used from the reference camera.” 4th paragraph; “A least-square error minimization is then run to optimize the 3D shape position” FIG. 13; p. 441; § 6.1; [The church is a 3D object in a 3D scene.]); 30and 
the automatically scaling further includes keeping fixed the 3D position and the dimensions of the second digitally modeled 3D object (OH; p. 437; § 3.3, 4th paragraph; “To improve the quality of depth when a ground plane has been assigned, the user can use primitive snapping to enforce the verticality of boxes, cylinders or pyramids [‘keeping fixed the … dimensions of the second digitally modeled 3D object’], or to constrain them along the normal of a given pixel. A least-square error minimization is then run to optimize the 3D shape position [‘keeping fixed the … 3D position of the second digitally modeled 3D object’].”).

    PNG
    media_image2.png
    443
    703
    media_image2.png
    Greyscale

Regarding claim 9, OH discloses the computer-implemented method of claim 1, wherein the obtaining 20further includes receiving a user input for at least partially fitting said first digitally modeled 3D object with a part of a 2D image on the screen (OH; FIG. 4; p. 436; § 3.1, 1st paragraph; “The user can directly paint depth using a brush [‘receiving a user input’], either setting the absolute depth value or adding or subtracting to the current value (chiseling). Absolute depth can be specified using a tool similar to the color picker, by clicking on a point of the image to read its depth.” 2nd paragraph; “The whole selected region can also be interactively translated. Translation is performed along lines of sight with respect to the reference camera: The depth of each selected pixel is incremented or decremented.” FIG. 7; p. 437; § 3.3, 1st paragraph; “Some geometric shapes, such as boxes, spheres, or cylinders, are hard to depth-paint accurately. We therefore utilize geometric primitives that can be drawn transparently as 2D objects [‘partially fitting … digitally modeled 3D object with a part of a 2D image on the screen’]. … the user draws a circle or clicks on three points to assign spherical depth. We use similar interfaces for cylinders (the user draws the edges), boxes (the user draws three edges of a corner), and pyramids (the user draws the base and apex)” § 3.3, 3rd paragraph; “Once the image projection of the primitive has been provided, its distance must be specified. The user can use an arbitrary distance and then refine it with the translation tool. He can also use the already-assigned depth as a reference by clicking on one point. By default, the first point clicked by the user is used as a reference depth (e.g. corner of a box).”).
Claim Rejections - 35 USC § 103












The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over OH as applied to claim 2 above, and further in view of Engelland-Gay et al. (U.S. PG-PUB 2021/0192793, 'E-G').

    PNG
    media_image6.png
    689
    618
    media_image6.png
    Greyscale

Regarding claim 3, OH discloses the computer-implemented method of claim 2; however, OH does not explicitly disclose that the first axis and the second axis are mutually orthogonal, which E-G discloses (E-G; FIG. 6; ¶ 0063; “… the computer processor can capture all surfaces of the subject of the unstructured point cloud using six virtual camera viewpoint locations (e.g., three mutually orthogonal antipodal pairs)” [The Examiner notes that each pair of virtual cameras, being antipodal or diametrically opposite of each other, would be connected by a diameter/axis through the ‘sphere 660’.]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the computer-implemented method of claim 2 of OH to include the disclosure that the first axis and the second axis are mutually orthogonal of E-G. The motivation for this modification could have been to completely surround a scene with antipodal cameras on corresponding mutually orthogonal axes in order to have many degrees of freedom for varying the perspectives of viewing the encapsulated scene.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over OH as applied to claim 5  above, and further in view of Isaacs et al. (U.S. Patent 6,426,745; 'ISAACS').
Regarding claim 6, OH discloses the computer-implemented method of claim 5; however, OH does not explicitly disclose that the automatically scaling further includes displaying, on the first axis, at least one snap point relative to the second digitally modeled 3D object, in order to allow 5fast positioning of the first digitally modeled 3D object relative to the second digitally modeled 3D object, which ISAACS discloses (ISAACS; FIG. 5; Col. 4, Lines 43-52; “Grid 50 … may provide a "snapping" effect. Snapping constrains the position of a graphic object to vertex points on the grid 50, which has a predefined spacing between the logical grid lines. … as the user moves object 51 along cursor path 52, the object "snaps" to a closest grid vertex point 53 even though the vertex point might be slightly outside of the cursor path. Snapping enables objects to be positioned relative to each other based on the positioning and granularity of the underlying logical grid.” Col. 19, Lines 31-34; “Cosmo Worlds … provides … object alignment techniques, or "snapping" tools, that allow users to quickly and precisely align objects, … relative to other objects in the scene …”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the computer-implemented method of claim 5 of OH to include the displaying, on the first axis, at least one snap point relative to the second digitally modeled 3D object, in order to allow 5fast positioning of the first digitally modeled 3D object relative to the second digitally modeled 3D object of ISAACS. The motivation for this modification could have been to establish a directly-linked positional relationship between 3D objects in a virtual environment.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over OH in view of ISAACS as applied to claim 6 above, and further in view of Avila et al. (U.S. PG-PUB 2016/0180485, 'AVILA').
Regarding claim 7, OH-ISAACS disclose the computer-implemented method of claim 6; however, OH-ISAACS do not explicitly disclose that said snap point corresponds to: 10
a projection, on the first axis, of the center of the minimum bounding box enclosing the second digitally modeled 3D object, which AVILA discloses (AVILA; ¶ 0024; “The 3D fingerprint generator 103 may be configured to perform the measurements and base all physical characteristic determinations from a consistent center point of each 3D model. This ensures that the information of a candidate 3D model is comparable to that of another 3D model by starting from the same consistent measurement starting point. … the 3D fingerprint generator 103 may determine a center point of each 3D model such that the center point is consistent for identical or very similar 3D models, regardless of rotation, tilt, alignment, or other positioning variations of the 3D model. … the geometric center point of a minimum bounding box of the 3D model may be used as the center point.”)
.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the computer-implemented method of claim 6 of OH-ISAACS to include a projection, on the first axis, of the center of the minimum bounding box enclosing the second digitally modeled 3D object of AVILA. The motivation for this modification could have been to centrally orient a bounding box in order to encapsulate a 3D object with a simplified shape in order to rapidly locate both the perimeter of the object and the center of that perimeter.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over OH as applied to claim 1 above, and further in view of Lee et al. (U.S. PG-PUB 2015/0227285, 'LEE').
Regarding claim 8, OH discloses the computer-implemented method of claim 1; however, OH does not explicitly disclose that the automatically scaling further includes highlighting the first digitally modeled 3D object, which LEE discloses (LEE; ¶ 0011; “The 3D virtual space may be enhanced in various ways. … the drag operation may be enhanced by highlighting the 3D object when the 2D object is dragged onto the 3D object … The user may zoom a view within the 3D virtual space …”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the computer-implemented method of claim 1 of OH to include the highlighting the first digitally modeled 3D object of LEE. The motivation for this modification could have been to digitally enhance a 3D object in a 3D virtual space in order to accentuate the presence of the 3D object to a user.
Claims 10-12, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over OH in view of Tai et al. (U.S. PG-PUB 2014/0229871, 'TAI').
Regarding claim 10, OH discloses : …
The Examiner notes that the remaining limitations of claim 10 are repeated verbatim from the recitation of claim 1, which are already taught by OH as explained above. Please see the rejection of claim 1 in the Office action above for the rationale regarding the rejection of these same limitations.
TAI discloses the preamble reciting a non-transitory computer readable medium having stored thereon computer-executable instructions that when executed cause a 25computer system (TAI; ¶ 0070; “The handheld computer 910 can also include a … tangible computer readable storage media, and can be any available media that can be accessed by computer 910. The system memory 930 can include computer storage media in the form of … read only memory (ROM) and/or random-access memory (RAM). … memory 930 can also include an operating system, application programs, other program modules, and program data.”) to implement a method for assisting a positioning of a digitally modeled 3D object (TAI; ¶ 0008; “The user interfaces … employ methods allowing direct mapping of multi-touch gestures to different 3D manipulation tasks/operations. … a focus object can be selected. … an axis can be selected by an orientation of at least two touch points. A transformation mode (e.g., translation, rotation, scaling) and an amount of transformation (e.g., displacement, rotation angle) can be determined by a motion of the at least two touch points with respect to the selected axis. This allows a 3D object in a 3D environment to be manipulated with rigid transformations and scaling based on a single multi-touch gesture …, without requiring any manipulation widgets. An axis, plane or any other geometry element defined with the editing object or any constraint defined by the user can be selected as a constraint. 3D objects can also be snapped or connected using position and tangent information associated with a touch path of the gesture. A selected constraint can be transferred to other 3D objects so that the rigid transformations and scalings can be accomplished for these objects with respect to the constraint associated with another 3D object.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method for assisting a positioning of a digitally modeled 3D object of OH to include the non-transitory computer readable medium having stored thereon computer-executable instructions of TAI. The motivation for this modification could have been to create 3D environments populated by 3D objects which may be intuitively manipulated using hand gestures.
Regarding claim 11, OH discloses a computer system (OH; p. 435; FIG. 3), comprising: OH; p. 435; FIG. 3, “Display”)
The Examiner notes that the remaining limitations of claim 11 are repeated nearly verbatim from the recitation of claim 1, which are already taught by OH as explained above. Please see the rejection of claim 1 in the Office action above for the rationale regarding the rejection of these same limitations.
TAI discloses the preamble reciting a computer system, comprising: a processor (TAI; FIG. 9, element 920, ‘Processing Unit’) coupled to (TAI; FIG. 9, element 921, “System Bus”) a memory (TAI; FIG. 9, element 930, ‘System Memory’), a screen (TAI; FIG. 9, element 950, ‘Output, e.g. Display’), the memory storing computer-executable instructions that when executed by the processor causes the processor to be configured to (TAI; ¶ 0070): …
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the computer system of OH to include the processor coupled to a memory, a screen, the memory storing computer-executable instructions of TAI. The motivation for this modification could have been to create 3-D environments populated by 3-D objects which may be intuitively manipulated using the gestures of a user’s own hand.
Regarding claim 12, OH-TAI disclose the computer system of claim 11, wherein the processor is further configured to automatically scale by being further configured to display said first digitally modeled 3D object from a second viewpoint according to a second axis, said second viewpoint and said second axis being respectively different from the first viewpoint and from the first axis (OH; FIGS. 1(d), 8(e), and 14(a)(c); p. 434; § 1.2, last bullet point; “Our system permits editing from different viewpoints, e.g. painting, … moving objects in 3D, and adding new light sources.”).
Regarding claim 14, OH-TAI disclose the computer system of claim 11, wherein the first axis is represented by a (OH; FIG. 4; [The ‘lines of sight’ as disclosed by OH are analogous to the continuous line 25being coincident with the first axis as recited.]).
Regarding claim 15, OH-TAI disclose the computer system of claim 11, wherein the processor is further configured to: 
obtain a second digitally modeled 3D object having predetermined dimensions and a 3D position in the 3D scene (OH; FIG. 7, p. 437; § 3.3, 1st paragraph; 4th paragraph; FIG. 13; p. 441; § 6.1; [The church is a 3D object in a 3D scene.]); 30and 
automatically scale by being further configured to keep fixed the 3D position and the dimensions of the second digitally modeled 3D object (OH; p. 437; § 3.3, 4th paragraph).
Regarding claim 19, OH-TAI disclose the computer system of claim 11, wherein the processor is further 25configured to obtain by being further configured to receive a user input for at least partially fitting said first digitally modeled 3D object with a part of a 2D image on the screen (OH; FIG. 4; p. 436; § 3.1, 1st paragraph; FIG. 7; p. 437; § 3.3, 1st paragraph; § 3.3, 3rd paragraph).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over OH in view of TAI as applied to claim 12 above, and further in view of Engelland-Gay et al. (U.S. PG-PUB 2021/0192793, 'E-G').
Regarding claim 13, OH-TAI disclose the computer system of claim 12; however, OH-TAI do not explicitly disclose that the first axis and the second axis are mutually orthogonal, which E-G discloses (E-G; FIG. 6; ¶ 0063; “… the computer processor can capture all surfaces of the subject of the unstructured point cloud using six virtual camera viewpoint locations (e.g., three mutually orthogonal antipodal pairs)” [The Examiner notes that each pair of virtual cameras, being antipodal or diametrically opposite of each other, would be connected by a diameter/axis through the ‘sphere 660’.]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the computer system of claim 12 of OH-TAI to include the disclosure that the first axis and the second axis are mutually orthogonal of E-G. The motivation for this modification could have been to completely surround a scene with antipodal cameras on corresponding mutually orthogonal axes in order to have many degrees of freedom for varying the perspectives of viewing the encapsulated scene.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over OH-TAI as applied to claim 15 above, and further in view of Isaacs et al. (U.S. Patent 6,426,745; 'ISAACS').
Regarding claim 16, OH-TAI disclose the computer system of claim 15; however, OH-TAI do not explicitly disclose that the automatically scaling further includes displaying, on the first axis, at least one snap point relative to the second digitally modeled 3D object, in order to allow 5fast positioning of the first digitally modeled 3D object relative to the second digitally modeled 3D object, which ISAACS discloses (ISAACS; FIG. 5; Col. 4, Lines 43-52; Col. 19, Lines 31-34).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the computer system of claim 15 of OH-TAI to include the displaying, on the first axis, at least one snap point relative to the second digitally modeled 3D object, in order to allow 5fast positioning of the first digitally modeled 3D object relative to the second digitally modeled 3D object of ISAACS. The motivation for this modification could have been to establish a directly-linked positional relationship between 3D objects in a virtual environment.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over OH in view of TAI and ISAACS as applied to claim 16 above, and further in view of Avila et al. (U.S. PG-PUB 2016/0180485, 'AVILA').
Regarding claim 17, OH-TAI-ISAACS disclose the computer system of claim 16; however, OH-TAI-ISAACS do not explicitly disclose that said snap point corresponds to: 10
a projection, on the first axis, of the center of the minimum bounding box enclosing the second digitally modeled 3D object, which AVILA discloses (AVILA; ¶ 0024)
.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the computer-implemented method of claim 6 and the computer system of claim 16 of OH-TAI-ISAACS to include a projection, on the first axis, of the center of the minimum bounding box enclosing the second digitally modeled 3D object of AVILA. The motivation for this modification could have been to centrally orient a bounding box to encapsulate a 3D object with a simplified shape to rapidly locate both the perimeter of the object and the center of that perimeter.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over OH-TAI as applied to claim  11 above, and further in view of Lee et al. (U.S. PG-PUB 2015/0227285, 'LEE').
Regarding claim 18, OH-TAI disclose the computer system of claim 11; however, OH-TAI do not explicitly disclose that the automatically scaling further includes highlighting the first digitally modeled 3D object, which LEE discloses (LEE; ¶ 0011; “The 3D virtual space may be enhanced in various ways. … the drag operation may be enhanced by highlighting the 3D object when the 2D object is dragged onto the 3D object … The user may zoom a view within the 3D virtual space …”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the computer system of claim 11 of OH-TAI to include the highlighting the first digitally modeled 3D object of LEE. The motivation for this modification could have been to digitally enhance a 3D object in a 3D virtual space in order to accentuate the presence of the 3D object to a user.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619